Citation Nr: 0520275	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  95-39 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 60 percent disabling.  

2.  Entitlement to an increased rating for cataracts, 
currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from November 1972 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the veteran's claims of 
entitlement to increased ratings for asthma and cataracts, 
evaluated as 30 percent and 0 percent disabling, 
respectively.  The veteran filed a timely notice of 
disagreement, and the RO provided a statement of the case 
(SOC).  In November 1995 the veteran perfected his appeal, 
and the issues were subsequently certified to the Board.  

During the pending appeal, in a rating decision dated in 
February 2000, the RO increased the evaluation of the 
veteran's service-connected asthma from 30 to 60 percent 
disabling.  In AB v. Brown, 6 Vet. App. 35 (1993), however, 
the United States Court of Appeals for Veterans Claims 
(Court) held that, on a claim for an original or increased 
rating, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit available is awarded.  In this case, 
the veteran has continued to express disagreement with the 
assigned disability rating.  

The Board remanded these issues in February 2004 for further 
development.  In a supplemental statement of the case (SSOC) 
issued in May 2005, the RO denied increased ratings for 
bronchial asthma and cataracts.  The case has been returned 
to the Board for further appellate review.


FINDINGS OF FACT

1.  Entitlement to the benefits sought cannot be established 
without a current VA examination to determine the severity of 
the service-connected bronchial asthma and cataracts.

2.  Good cause has not been shown for the veteran's failure 
to submit to VA examinations scheduled for March 2004.


CONCLUSIONS OF LAW

1.  Entitlement to a rating in excess of 60 percent for 
bronchial asthma is not warranted.  38 C.F.R. § 3.655 (2004).

2.  Entitlement to a rating in excess of zero percent for 
cataracts is not warranted.  38 C.F.R. § 3.655 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  We are aware 
that in Pelegrini, cited above, the Court of Appeals for 
Veterans Claims (Court) stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claim for increased 
evaluations for asthma and bilateral cataracts was received 
in November 1992.  The initial rating decision wherein 
increased evaluations were denied was issued in March 1994.  
This was prior to the enactment of the VCAA.  In a case, as 
here, where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3159(b)(1), because an initial AOJ 
adjudication had already occurred.   See Pelegrini, supra.


The veteran expressed his disagreement with the denial of his 
claim, and a statement of the case (SOC) issued in June 1995 
and a supplemental statement of the case (SSOC) issued in May 
1997, September 1998, February 2000, November 2001, July 
2003, and May 2005 contained the pertinent regulations and 
notification as to what the evidence must show in order to 
substantiate his claim for increased evaluations.  

In April 1999 the veteran was notified of specific 
information regarding the status of his appeal, a restatement 
of the issues, evidence for the veteran to submit, and that 
VA examinations would be requested.  

With regard to the duty to notify in this instance, the RO 
sent letters in September 2003 and February 2004 which 
notified the appellant of the provisions of the VCAA and the 
potential effect of the legislation on his claim regarding 
entitlement to increased evaluations for asthma, and 
bilateral cataracts.  Although the February 2004 letter was 
sent to a different address, there is no indication that it 
was returned as undelivered.  In addition, a copy of a duty-
to-assist letter was enclosed in a subsequent letter sent in 
December 2004 to the veteran, regarding his failure to report 
for examinations scheduled in March 2004.  

After the passage of the VCAA, the proper subsequent VA 
process, in this case consisting of subsequent RO 
adjudicative actions, a VCAA notification letter, development 
letters, and the Board remand, afforded the appellant a 
meaningful opportunity to participate effectively in the 
processing of his claim.  See Mayfield v. Nicholson, supra.

The Board therefore believes that appropriate notice has been 
provided in this case.  The notices properly conveyed the 
essence of the regulation.  They complied with the three 
statutory notice elements, and were in substantial compliance 
with the fourth notice element, as set forth in 38 C.F.R. 
§ 3.159(b)(1).  The letters gave notice of VA's desire to 
obtain additional information and evidence supporting and 
substantiating the claim.  Furthermore, the SSOC issued in 
June 2002 also contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  See Mayfield, 
supra, slip op. at 27, holding that all relevant VA 
communications must be considered when determining whether 
adequate notice has been provided.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c).  Neither the veteran nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The veteran 
has been afforded a VA medical examination, and a medical 
opinion has been secured.  In reply to the SSOC dated in 
November 2004, the veteran wrote in November 2004 that the 
evidence in VA's possession spoke for itself.  He was aware 
that it was difficult to determine a link between his 
hypertension and his service during the Cuban missile crisis, 
but his physician had stated that more likely than not his 
hypertension was related to that period of service.  He did 
not provide, however, any medical evidence from this 
physician, nor identifying information such that VA could 
assist in obtaining the information.  Furthermore, in the 
same statement, the veteran asked that the evidence be 
reviewed and his case be forwarded to the Board.  

The Board therefore concludes that the notifications received 
by the appellant adequately complied with the four elements 
of the requisite notice under the provisions of VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).    

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to him claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Legal Criteria/Analysis

VA regulations provide that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and the claimant, without good cause, fails to 
report for such examination, and the examination was 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655.  However, when the examination was scheduled 
in conjunction with any other original claim, a reopened 
claim for a benefit that was previously disallowed, or, as in 
the instant case, a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b).

The record reveals that, as directed by the Board in its 
February 2004 remand, the RO scheduled the veteran for the 
examinations found by the Board to be necessary to adjudicate 
his claim for increased evaluations.  The veteran failed to 
attend the scheduled examinations.

The claims file does not document that the notice for the VA 
examinations was returned by the United States Postal Service 
as undeliverable.  Moreover, there is a presumption of 
regularity that attends the administrative functions of the 
Government.  The law presumes that the notice letters for the 
scheduled examinations were properly mailed and forwarded.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), appeal 
dismissed, 53 F.3d 347 (Fed. Cir. 1995) (the law presumes the 
regularity of the administrative process "in the absence of 
clear evidence to the contrary"); Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992); Ashley v. Derwinski, 2 Vet. App. 
307, 308-9 (1992); Saylock v. Derwinski, 3 Vet. App. 394, 395 
(1992). See McCullough v. Principi, 15 Vet. App. 272 (2001) 
(appellant's assertion that she did not recall receiving 
notice from originating agency that she had 180 days to 
request waiver of recovery of overpayment of death pension 
was not "clear evidence to the contrary" to rebut 
presumption that notice was properly mailed to her); YT v. 
Brown, 9 Vet. App. 195, 199 (1996) (the appellant's statement 
that she did not receive the November 1990 statement of the 
case is not the "clear evidence to the contrary" that is 
required to rebut the presumption of regularity that the 
notice was sent); Mason v. Brown, 8 Vet. App. 44, 55 (1995) 
("appellant's statement of nonreceipt, standing alone, is 
not the type of 'clear evidence to the contrary' which is 
sufficient to rebut the presumption"); see also Clemmons v. 
West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("Government 
officials are presumed to carry out their duties in good 
faith and proof to the contrary must be almost irrefutable to 
overcome that presumption."

The Board stresses that, although VA has a duty to assist the 
veteran with the development of the evidence in connection 
with his claim, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  The failure to cooperate may result in 
adverse action, pursuant to 38 C.F.R. §§ 3.158, 3.655.

In short, and under the authority cited above, because the 
veteran's failure to submit for the VA examinations scheduled 
for March 2004 is without any reasonable explanation, it may 
be said that his absence from the scheduled evaluations was 
without good cause.  Thus, as the scheduled examinations were 
necessary in order to establish entitlement to the benefits 
which the veteran has sought, the claim must be denied.  38 
C.F.R. § 3.655.

The Board notes that the veteran is free to submit a claim 
for increased compensation and other benefits at any time, 
and the Board is hopeful that, if he does, he will fully 
cooperate with the RO's efforts to obtain adequate medical 
examination findings to support any such claims.

ORDER

Entitlement to a rating in excess of 60 percent for bronchial 
asthma is denied.

Entitlement to a compensable rating for bilateral cataracts 
is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


